EXHIBIT 10.1

 

--------------------------------------------------------------------------------

 

   PRECISION CASTPARTS CORP. Notice of Grant of Stock Options                   
ID: 93-0460598 and Option Agreement    4650 S.W. MACADAM AVENUE, SUITE #440   
PORTLAND, OR 97239-4262

 

--------------------------------------------------------------------------------

 

Option Number: Plan:                         05

 

--------------------------------------------------------------------------------

Effective                     , you have been granted a(n) Non-Qualified Stock
Option to buy                          shares of PRECISION CASTPARTS CORP. (the
Company) stock at $                             per share.

The total option price of the shares granted is
$                                    .

Shares in each period will become fully vested on the date shown.

 

Shares

  

Vest Type

  

Full Vest

  

Expiration

 

   On Vest Date   

 

  

 

 

   On Vest Date   

 

  

 

 

   On Vest Date   

 

  

 

 

   On Vest Date   

 

  

 

 

--------------------------------------------------------------------------------

By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s Stock Option Plan as amended and the Option Agreement, all of
which are attached and made a part of this document.

 

--------------------------------------------------------------------------------

 

 

  

 

PRECISION CASTPARTS CORP.    Date

 

  

 

   Date



--------------------------------------------------------------------------------

PRECISION CASTPARTS CORP.

DEFERRED STOCK UNITS

AWARD AGREEMENT

THIS AWARD AGREEMENT (the “Agreement”) is entered into as of
                     (the “Grant Date”), by and between PRECISION CASTPARTS
CORP., an Oregon corporation (the “Company”), and
                                         (the “Director”), an outside director
of the Company’s board of directors for the grant of deferred stock units with
respect to the Company’s Common Stock (“Common Stock”).

IN CONSIDERATION of the mutual covenants and agreements set forth in this
Agreement, the parties agree to the following.

1. Grant of and Terms of Deferred Stock Units. The Company grants to Director
under the Company’s 2001 Stock Incentive Plan (the “Plan”)
                                         deferred stock units, subject to the
restrictions, terms, and conditions set forth in this Agreement.

(a) Rights under Deferred Stock Units. A deferred stock unit (a “DSU”)
represents the unsecured right to require the Company to deliver to Director one
share of Common Stock for each DSU. The number of shares of Common Stock
deliverable with respect to each DSU is subject to adjustment as determined by
the Board of Directors of the Company as to the number and kind of shares of
stock deliverable upon any merger, reorganization, consolidation,
recapitalization, stock dividend, spin-off, or other change in the corporate
structure affecting the Common Stock generally.

(b) Vesting and Delivery Dates. The DSUs issued under this Agreement shall
initially be 100% unvested and subject to forfeiture. Subject to this
Section 1(b), the DSUs shall become vested as follows:

 

Vesting Date

  

Portion of DSUs subject to this Agreement

         

Immediately after ______

   1/3      

annual meeting

        

Immediately after ______

   Additional 1/3      

annual meeting

        

Immediately after ______

   Additional 1/3      

annual meeting

        

The DSUs shall become vested on the vesting date only if Director continues to
be a director of the Company immediately after adjournment of the referenced
annual meeting. The delivery date for the DSU shall be the date on which
Director ceases to be a director for any reason, including death, resignation or
termination of Director’s term without re-election, unless deferred pursuant to
Section 1(h).



--------------------------------------------------------------------------------

(c) Acceleration before Vesting Date.

(1) Acceleration on Death or Total Disability. If Director ceases service with
the Company by reason of Director’s death or total disability (as defined in
Section 6.5-2 of the Plan), all outstanding but unvested DSUs shall become
immediately vested. If Director’s delivery date for a DSU has not been deferred
pursuant to Section 1(h), the delivery date shall also accelerate, subject to
compliance with Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”).

(2) Acceleration on Normal Retirement. If Director terminates service on the
Company’s Board of Directors following normal retirement under the Company’s
director retirement policy (currently, age 71), all outstanding but unvested
DSUs shall become immediately vested. If Director’s delivery date for a DSU has
not been deferred pursuant to Section 1(h), the delivery date shall also
accelerate, subject to compliance with Section 409A.

(3) Acceleration on Change in Control. If there is a change in control of the
Company, all outstanding but unvested DSUs shall become immediately vested. If
Director’s delivery date for a DSU has not been deferred pursuant to
Section 1(h), the delivery date shall also accelerate. For purposes of this
Agreement, a “change in control” of the Company shall be deemed to have occurred
if there has been a change in ownership of the Company under (i), a change in
effective control of the Company under (ii), or a change in the ownership of a
substantial portion of the Company’s assets under (iii):

(i) A change in ownership occurs on the date that any one person or more than
one person acting as a group acquires ownership of stock of the Company that,
together with stock already held by such person or group, constitutes more than
50 percent of the total fair market value or total voting power of the Company’s
stock.

(1) A change in ownership will not be deemed to occur if, before the person or
group acquires additional Company stock, the person or group acquiring Company
stock owned, or is treated as owning, more than 50 percent of the total fair
market value or total voting power of Company stock.

(2) An increase in the ownership percentage of the person or group as a result
of a transaction in which the Company redeems its stock for cash or other
property will be treated as an acquisition by the person or group.

(3) Ownership of stock will be determined by applying the rules in
Section 318(a) of the Internal Revenue Code and by treating stock underlying a
vested option as owned by the individual who holds the vested option, unless the
stock to which the option applies is not substantially vested as defined in
Treasury regulation section 1.83-3(b) and (j).

 

3



--------------------------------------------------------------------------------

(4) Persons will be considered as acting as a group to acquire or hold Company
stock or effective control of the Company to the extent provided by applicable
regulations or other written guidance published by the Internal Revenue Service.

(ii) A change in effective control of the Company shall occur, regardless
whether a change in ownership occurs under (i), on the date that an event
described in (1) or (2) occurs, subject to (3).

(1) A change in effective control occurs on the date that any one person or more
than one person acting as a group acquires (or has acquired during the 12-month
period that ends on the date of the most recent acquisition by such person or
group) ownership of Company stock possessing more than 35-percent of the total
voting power of the Company’s stock.

(2) A change in effective control also occurs on the date that a majority of the
Company’s board of directors is replaced during any 12-month period by directors
whose election is not endorsed by a majority of the Company’s board members
prior to the date of election or appointment.

(3) A change in effective control will not result from the acquisition of
additional control of the company by any person or group that, immediately
before such acquisition, owned more than 35 percent of the total voting power of
the Company’s stock.

(iii) A change in ownership of a substantial portion of the Company’s assets
occurs on the date that any person or more than one person acting as a group
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or group) Company assets with a total
gross fair market value equal to 40 percent or more of the total gross fair
market value of all of the Company’s assets immediately prior to the acquisition
(or series of acquisitions).

(1) Gross fair market value for this purpose means the value of the Company’s
assets or the value of the assets being disposed of, without regard to any
liabilities associated with such assets.

(2) No change in control occurs solely because the Company transfers assets to
an entity controlled by the Company’s shareholders immediately after the
transfer.

(3) No change in ownership of the Company’s assets is deemed to occur solely by
reason of a transfer of the Company’s assets to any of the following:

(A) A shareholder of the Company (immediately before the asset transfer) in
exchange for the Company’s stock.

 

4



--------------------------------------------------------------------------------

(B) An entity, half or more of whose total value or voting power is owned by he
Company (directly or indirectly).

(C) A person or group that owns (directly or indirectly) 50 percent or more of
the value or voting power of all of the Company’s outstanding shares.

(D) An entity, half or more of whose total value or voting power is owned
(directly or indirectly) by a person who owns 50 percent or more of the value or
voting power of the Company’s outstanding shares.

(d) Forfeiture of DSUs on Other Terminations of Service. If Director terminates
service as a director of the Company for any reason that does not result in
acceleration of vesting pursuant to Section 1(c), Director shall immediately
forfeit all outstanding but unvested DSUs granted pursuant to this Agreement and
Director shall have no right to receive the related Common Stock.

(e) Restrictions on Transfer and Delivery on Death. Director may not sell,
transfer, assign, pledge, or otherwise encumber or dispose of the DSUs. Director
may designate beneficiaries to receive stock if Director dies before the
delivery date by so indicating on Exhibit A, which is incorporated into and made
a part of this agreement. If Director fails to designate beneficiaries on
Exhibit A, the shares will be delivered to Director’s estate.

(f) Reinvestment of Dividend Equivalents. On each date on which the Company pays
a dividend on shares of Common Stock underlying a DSU, Director shall receive
additional whole or fractional DSUs in an amount equal to the value of the
dividends that would have been paid on the stock deliverable pursuant to the
DSUs (if such shares were outstanding), divided by the closing stock price on
the dividend payment date.

(g) Delivery on Delivery Date. As soon as practicable following the delivery
date for each DSU, the Company shall deliver a certificate for the number of
shares represented by all vested DSUs having a delivery date on the same date,
rounded down to the whole share. No fractional shares of Common Stock shall be
issued.

(h) Deferral of Delivery Date. Director may elect to defer the delivery date of
any DSU by so electing on the attached Exhibit B. If, after execution of this
Agreement, Director elects to defer the delivery date or to further defer the
delivery date, Director may do so by delivering an election form to the Company
following the execution of this agreement at least 12 months before the then
scheduled delivery date for the DSUs to which the election applies provided that
the deferred delivery date shall be at least five years later than the scheduled
delivery date. A first election to defer any DSU shall be ineffective if the
undersigned ceases to be a director of the Company 12 months following the date
the election is delivered to the

 

5



--------------------------------------------------------------------------------

Company. If a further election to defer any DSU has been made, a further
election shall be ineffective if made less than 12 months before the delivery
date designated in the previous election.

2. Other Terms and Conditions.

(a) Director’s Rights as Stockholder. Director shall have no rights as a
stockholder with respect to the DSUs or the shares underlying them until the
Company delivers the shares to Director on the delivery date.

(b) Amendment; Waiver. Except as provided in Section 2(c), this Agreement may be
amended only by the written consent of the Company and Director. No waiver of
any provision of this Agreement will be effective unless in writing and signed
by the waiving party.

(c) Section 409A. This Agreement is intended to comply with the provisions of
Section 409A and shall be interpreted in accordance with Section 409A and
Treasury regulations and other interpretive guidance issued thereunder. If the
Company at any time determines that this Agreement would cause or may cause any
arrangement between the Company and Director to be nonqualified deferred
compensation subject to Section 409A, the Company may amend this Agreement or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the Company
determines to be necessary or appropriate to (a) allow the arrangement not to be
subject to Section 409A, or (b) comply with the requirements of Section 409A.

 

PRECISION CASTPARTS CORP.

By:

 

 

  Authorized Officer

 

 

  , Director

 

6



--------------------------------------------------------------------------------

EXHIBIT A

DESIGNATION OF BENEFICIARY

 

Name          Social Security Number         -    -             

I designate the following person(s) to receive any deferred stock units
outstanding upon my death under the Deferred Stock Units Award Agreement with
Precision Castparts Corp:

A. Primary Beneficiary(ies)

 

Name

 

 

      Social Security Number         -    -             Birth Date  

 

      Relationship                                               Address  

 

      City                     State         Zip               Name  

 

      Social Security Number         -    -             Birth Date  

 

      Relationship                                               Address  

 

      City                     State         Zip               Name  

 

      Social Security Number         -    -             Birth Date  

 

      Relationship                                               Address  

 

      City                     State         Zip              

If more than one primary beneficiary is named, the units will be divided equally
among those primary beneficiaries who survive the undersigned.

B. Secondary Beneficiary(ies)

In the event no Primary Beneficiary is living at the time of my death, I
designate the following the person(s) as my beneficiary(ies):

 

Name

 

 

      Social Security Number         -    -             Birth Date  

 

      Relationship                                               Address  

 

      City                     State         Zip               Name  

 

      Social Security Number         -    -             Birth Date  

 

      Relationship                                               Address  

 

      City                     State         Zip               Name  

 

      Social Security Number         -    -             Birth Date  

 

      Relationship                                               Address  

 

      City                     State         Zip              

If more than one Secondary Beneficiary is named, the units will be divided
equally among those Secondary beneficiaries who survive the undersigned.

This designation revokes and replaces all prior designations of beneficiaries
under the Deferred Stock Units Award Agreement.

 

 

     Date signed:             , 20    

Signature

    

 

7



--------------------------------------------------------------------------------

EXHIBIT B

DEFERRAL ELECTION

 

Name

         Social Security Number         -    -            

I elect to defer the delivery of deferred stock units (“DSUs”) granted pursuant
to my Deferred Stock Unit Award Agreement with Precision Castparts Corp. (“PCC”)
past the date I cease to be a member of the Board of Directors of PCC for any
reason, including death, resignation or termination of my term as a director
without re-election, as follows:

 

DSUs covered by this election:  

 

 

Deferred delivery date:             , 2    

The DSUs described above shall be delivered to the undersigned on the earliest
of the following:

• The deferred delivery date designated above.

• 20 years after the date the undersigned ceases to be a director of PCC for any
reason, including death, resignation or termination of the undersigned’s term as
a director without re-election.

• Within 30 days following the date the undersigned ceases to be a director of
PCC for any reason, including death, resignation or termination of the
undersigned’s term as a director without re-election, if such date occurs within
24 months of a Change in Control of PCC as defined in Section 1(c)(3) of the
Deferred Stock Unit Award Agreement.

If no prior election to defer the DSUs covered by this Deferral Election has
been made, this Deferral Election shall be ineffective if the undersigned ceases
to be a director of PCC within 12 months following the date PCC receives it. If
a prior election to defer such DSUs has been made, this Deferral Election shall
be ineffective if made less than 12 months before the previously designated
delivery date.

 

 

Signature

Date signed             , 20    

 

8